Citation Nr: 1401512	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Meniere's disease. 

2.  Entitlement to service connection for residuals of right ankle fractures, to include as secondary to Meniere's disease.

3.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.  

4.  Whether the reduction for the disability rating for bilateral hearing loss from 100 percent to 0 percent effective September 1, 2009, was proper.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from November 1970 to November 1972.

The matter of the propriety of the reduction of the disability rating for bilateral hearing loss comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the Veteran's disability rating from 100 percent to 0 percent, effective September 1, 2009.  The Veteran submitted a June 2010 notice of disagreement and he was provided a statement of the case in August 2011.  A substantive appeal was received in September 2011.  During the course of the appeal, the RO granted the Veteran an increased evaluation, to 10 percent, in an August 2011 rating decision.  

The matters of entitlement to service connection for Meniere's syndrome, residuals of right ankle fractures, and depression are before the Board on appeal from a September 2009 rating decision.  A notice of disagreement was received in September 2010 and the Veteran was provided a statement of the case in August 2011.  A substantive appeal was received in September 2011.  

In January 2013 the Veteran testified during a videoconference hearing held before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With regard to the propriety of the reduction of the disability rating for bilateral hearing loss, the Board notes that the Veteran was provided with an August 2011 statement of the case.  However, the issue listed on the statement of the case was characterized as an increased rating claim (as opposed to the propriety of the reduction, which is a distinct matter from an increased rating claim).  Consequently, the Veteran has not been informed about the specific statutes and regulations governing a claim contesting the reduction of his disability rating from 100 percent to 0 percent.  Therefore, before the Board may adjudicate this claim, he must be provided with this relevant information.  

Although a reduction issue is separate from an increased rating issue, in the instant case the Veteran has been led to believe that it is an increased rating issue on appeal, and his case has been developed as such.  In this regard, the RO granted the Veteran an increased evaluation to 10 percent in August 2011.  The Veteran's communications have conveyed his belief that a rating much higher than 10 percent is warranted.  It is therefore arguable that the Veteran is also advancing a claim for an increased rating.  The Veteran last underwent a VA examination for his hearing loss in August 2010.  Since then, he contends that his hearing fluctuates and that there are days when he can hear well, but other days when he can hardly hear a thing.  Where there is evidence of a material change in the Veteran's condition, or when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402 -03 (1997). 

Additionally the Veteran seeks service connection for Meniere's disease.  The Veteran contends that following an explosion during the infiltration course in service, he experiences dizziness and vertigo which has been diagnosed as Meniere's disease.  In December 2008, the Veteran's private physician opined that the Veteran suffered Meniere's disease as a result of his time spent working on artillery while in service.  In September 2010, the private physician expanded this opinion to include the conclusion that it was impossible to identify with certainty the cause of the Veteran's Meniere's disease; however one of the known causes of Meniere's disease is acoustic trauma.  However, in April 2011, a VA examiner rejected this conclusion.  The VA examiner concluded that the Veteran had a history of episodic vertigo which may possibly be Meniere's disease, but that this vertigo did not begin until the Veteran was in his mid-fifties.  The VA examiner opined that the Veteran's dizziness was not a result of his Meniere's disease and that Meniere's disease was not the result of acoustic trauma.  The Board finds that these two conflicting medical opinions need to be rectified; thus, a clarifying medical opinion must be obtained.   

The service-connection claims for residuals of right ankle fractures and depression are inextricably intertwined with the claim for Meniere's disease, because the Veteran alleges these disabilities are due to his service-connected disabilities to include hearing loss and tinnitus, or in the alternative are due to Meniere's disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Specifically the Veteran contends that the dizziness he experiences caused him to fall and fracture his right ankle on numerous occasions.  Additionally, the Veteran contends that his depression stems from his service-connected disabilities because he cannot concentrate or communicate with others, and because he fears falling in public due to Meniere's disease.  Thus, adjudication of the claims is deferred pending development of the claim for Meniere's disease.

The Board notes that the Veteran sought treatment for his various disabilities from private physicians (as well as at the VA medical center).  The last record of treatment was dated in 2010.  Upon remand, updated treatment records from any private provider, not already of record, should be obtained.  Additionally, the Veteran testified that he received treatment for his right ankle fracture from an AM/PM clinic in 2004.  These records are not of record.  VA must undertake to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all private medical care providers that have evaluated or treated him for his claimed disabilities since 2010.  With his authorization, obtain all identified records that are not already in the claims file.

Ask the Veteran to identify and provide the necessary authorization to allow VA to obtain treatment records from the AM/PM clinic from 2004.  

2. After completion of the above, the Veteran should be scheduled for a VA audiological examination to determine the current severity of his bilateral hearing loss.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's bilateral hearing loss.  Appropriate examination findings should be reported to allow for evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

3. The Veteran should also be scheduled for the appropriate examination to determine the nature and likely etiology of his Meniere's disease.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Does the Veteran have a disability, specifically Meniere's disease, that is separate and distinct from his service-connected hearing loss and tinnitus?  Or are the symptoms experienced (and attributed to Meniere's disease) part of his service connected disabilities? 

The examiner is asked to clearly identify the separate symptoms attributed to hearing loss, tinnitus, and/or Meniere's disease as support for his conclusions. 

b. If Meniere's disease is diagnosed, what is the most likely etiology for the Veteran's Meniere's disease?  Specifically, is it at least as likely as not (a 50 percent or higher probability) that such disability was incurred in, or is otherwise related to his active duty service, to include exposure to an explosion during the infiltration course, as alleged? 

c. If Meniere's disease is not diagnosed, does the Veteran have vertigo?  And if so, what is the most likely etiology for his vertigo?  Specifically, is it at least as likely as not (a 50 percent or higher probability) that such disability was incurred in, or is otherwise related to his active duty service?

The examiner must explain the rationale for all opinions.

4. Following the examination for Meniere's disease, the Veteran should be scheduled for a psychiatric examination to determine the nature and etiology of his depression.  It is imperative that the claims file be made available to the examiner for review in conjunction with the examination.  Any indicated special tests should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's depression is etiologically related to his period of military service, to include as secondary to his service-connected disabilities (hearing loss and tinnitus), or as secondary to any diagnosed Meniere's disease?  

5. Following the examination for Meniere's disease, the Veteran should be scheduled for an orthopedic examination to determine the nature and etiology of the residuals of his right ankle fractures.  It is imperative that the claims file be made available to the examiner for review in conjunction with the examination.  Any indicated special tests should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's residuals of his right ankle fractures are etiologically related to his period of military service, to include as secondary to any diagnosed Meniere's disease?  

6. The RO should ensure that the requested development is completed and then re-adjudicate the Veteran's claims (including the issue of the propriety of the reduction from 100 percent to 0 percent for bilateral hearing loss and the issue of an increased rating for bilateral hearing loss) with consideration given to any additional evidence added to the claims file.  If the Veteran's claims remain denied, the RO should issue an appropriate supplemental statement of the case (to include pertinent laws and/or regulations dealing with rating reductions) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


